department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list legend taxpayer ira x amount a amount amount c dear this is in response to your request dated date as supplemented by correspondence dated date date date date and date in which your authorized representative on your behalf requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that on date he received a distribution from ira x of amount a taxpayer asserts that his failure to c tccomplish a rollover within the day period prescribed by sec_408 of th'e code was due to his medical_condition which impaired his ability to make sound financial decisions - - - - - - - - - ---- taxpayer withdrew amount a from ira x for the purpose of purchasing a home on date although taxpayer had a purchase and sale agreement in place for the sale of his then current home the distribution from ira x was made with no expectation that the funds received at closing would be used to repay amount a the net cash to seller at closing was a fraction of amount a further withdrawing ira assets to purchase the home was a departure from taxpayer's past financing of home purchases taxpayer's prior home purchases had always been financed and a subsequent mortgage was obtained on the new home evidencing that taxpayer had the ability to obtain financing as opposed to taking a distribution from ira x taxpayer submitted documentation from his treating physician attesting to taxpayer's impaired cognitive abilities and that due to the progressive nature of his clinical condition he was not fit to make his own financial legal and medical decisions the initial diagnosis was made in date and confirmed by a subsequent diagnosis in date taxpayer was able to roll over amount c before the expiration of the 60-day period based on the facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount b the difference between the distribution of amount a and amount c that was timely rolled over into ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to'death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer including documentation from taxpayer's treating physician dated prior to the distribution of amount a from ira x stating that taxpayer is not considered fit to make his own financial and legal decisions are consistent with his assertion that his failure to accomplish a timely rollover was due to his medical_condition which impaired his ability to make sound financial decisions therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b from ira x taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount b into an ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution the contribution of amount b will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to t e taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely yours enclosures original deleted ruling letter notice of intention to disclose cc
